Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 is amended as follows with an AFCP 2.0 pilot program request “…
(Currently Amended) A vehicle control system comprising a plurality of systems configured to control a plurality of different functions, respectively, of a vehicle, wherein the plurality of systems each include a plurality of input sections, one of the plurality of input section being configured to receive input for controlling auto parking of the vehicle or to receive input for controlling auto driving of the vehicle, an input adjustment section configured to adjust one or more requests, inputted through the plurality of input sections, for controlling a predetermined vehicle function, a plurality of output sections associated with the vehicle function, and a Management section configured to manage operations of the plurality of output sections, based on a request adjusted by the input adjustment section, and one of the management sections of the plurality of systems is capable of transmitting and receiving information that is associated with management based on the adjusted request adjusted by at least another one of the management sections of the plurality of systems”.

    PNG
    media_image1.png
    973
    733
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    655
    728
    media_image2.png
    Greyscale

United States Patent No.: US10392009B2 to Kim discloses “…vehicle control system comprising a plurality of systems configured to control a plurality of different functions, respectively, of a vehicle, wherein the plurality of systems each include a plurality of input sections, one of the plurality of input section being configured to receive input for controlling auto parking of the vehicle or to receive input for controlling auto driving of the vehicle,  (see FIG. 2, where the device  
    PNG
    media_image3.png
    819
    895
    media_image3.png
    Greyscale

an input adjustment section configured to adjust one or more requests, inputted through the plurality of input sections, for controlling a predetermined vehicle function, a plurality of output sections associated with the vehicle function, (see FIG. 12 where the parking can be adjusted and in FIG. 13 based on the reference spaced distance to allow the passenger’s side or the driver’s side to have more room as element a or d; see col. 14, liens 1-30)and a Management section configured to manage operations of the plurality of output sections, based on a request adjusted by the input adjustment section, (see col. 9, line 55 to 65 where the controller is configured to request that the driver select to maintain the automatic parking)  and one of the management sections of the plurality of systems is capable of transmitting and receiving information that is associated with management based on the adjusted request (see claim 9-11 where the automatic parking is then adjusted in terms of steering, acceleration, braking, gear shifting and parking braking for 1. The optimal parking space, and 2. From a spaced distance from the 1. Driver’s side or 2. The passenger side for an optimal parking area and parking line) adjusted by at least another one of the management sections of the plurality of systems”.  (see col. 13, line 1 to col. 14, line 26 where the parking can be adjusted by 1. The space from a left hand vehicle to allow the driver to exit; 2. A space from a right hand side of the vehicle to allow the passenger to open the door and exit); 
	Therefore, the amendment raises new issues that require further consideration and/or search.  Applicant is advised to file an RCE to have the amendments considered in full. 
	/JEAN PAUL CASS/         Primary Examiner, Art Unit 3668